IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00280-CR

BILLY JOE KING,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-2129-C2


                           MEMORANDUM OPINION

      Billy Joe King was convicted of two counts of Continuous Sexual Abuse of a Young

Child and was sentenced to 99 years in prison for each count. See TEX. PENAL CODE §

21.02. Because the evidence was sufficient to support the conviction as to Count II, the

trial court did not abuse its discretion in refusing to submit a limiting instruction or in

admitting hearsay evidence, and this Court will not conduct a factual sufficiency of the

evidence review, King’s convictions are affirmed.
BACKGROUND

        King was the biological parent of M.K. and the stepparent of J.B. The family

initially lived in Waco but moved to Marlin in 2004. They returned to Waco in 2016. A

report of sexual abuse of M.K. and J.B. was referred to the police in August of 2017. After

forensic interviews with, and medical exams of, the children, King was indicted for two

counts of Continuous Sexual Abuse of a Young Child: Count I involving M.K. and Count

II involving J.B.

SUFFICIENCY OF THE EVIDENCE

        King first challenges the sufficiency of the evidence to support his conviction as to

Count II. Specifically, he contends:

    1. the evidence is insufficient to prove King is J.B.’s parent and insufficient to
       prove more than one instance of sexual contact; and

    2. the evidence is insufficient to prove King committed an offense against J.B.
       in McLennan County.

        The Court of Criminal Appeals has expressed our standard of review of sufficiency

issues as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer "to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts." Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a "divide and conquer" strategy but
        must consider the cumulative force of all the evidence. Villa, 514 S.W.3d at

King v. State                                                                                Page 2
        232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
        443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
        S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
        evidence are equally probative, and circumstantial evidence alone may be
        sufficient to uphold a conviction so long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.

        We measure whether the evidence presented at trial was sufficient to
        support a conviction by comparing it to "the elements of the offense as
        defined by the hypothetically correct jury charge for the case." Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that "accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried." Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
        as authorized by the indictment" includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        Section 21.02 of the Texas Penal Code defines the offense of continuous sexual

abuse of a young child and requires, among other things, the State to prove the accused

committed “two or more acts of sexual abuse.” TEX. PEN. CODE § 21.02(b)(1). Count II of

the indictment alleged that, in McLennan County, King committed the following multiple

acts of sexual abuse against J.B.:



King v. State                                                                               Page 3
        intentionally or knowingly cause[d] the anus of JOHN DOE, a pseudonym,
        a child who at the time was younger than fourteen (14) years of age, to
        contact the sexual organ of the Defendant,

                                          AND/OR

        intentionally and knowingly consent[ed] to the participation by JOHN
        DOE, a pseudonym, a child who was then and there younger than fourteen
        (14) years of age, to participate in a sexual performance, to-wit: sexual
        conduct with JANE DOE, a pseudonym, and the Defendant was then and
        there the parent of the child.

Based on the indictment, the State was required to prove King engaged in sexual contact

with J.B.’s anus on two or more occasions and/or, as J.B.’s parent, consented to J.B.’s

participation in a sexual performance with M.K.

Multiple Acts of Abuse

        King argues in his first issue that the evidence establishes King is not J.B.’s parent,

thus, sexual performance as alleged could not serve as a predicate offense for continuous

sexual abuse. In the alternative, King argues the evidence established that only one

instance of sexual contact with J.B.’s anus occurred, thus, it is insufficient to establish that

King committed two or more acts of sexual abuse against J.B.

        We begin with King’s alternative argument because, regardless of whether or not

the State proved King was J.B.’s parent, evidence that is sufficient to establish two or more

acts of sexual abuse against J.B. would support King’s conviction under Count II. Under

this argument, King asserts that J.B. told Dr. Battle, the doctor who performed a forensic

medical examination after the allegations of sexual abuse were discovered and J.B. was

removed from his home, that King put his penis in J.B.’s anus only one time. Although

King acknowledges that on direct examination, J.B. “seemed to indicate” that this

King v. State                                                                            Page 4
particular act of abuse occurred more than one time, King relies solely on J.B.’s statement

to Dr. Battle to support his argument that the evidence is insufficient to prove two or

more acts of abuse. We disagree with King’s assessment of the evidence.

        J. B. was 14 years old at the time of his medical examination and 16 at the time of

trial. On direct examination, J.B. testified that King’s penis contacted J.B.’s anus more

than one time. He affirmed that statement twice. However, on cross-examination, he

agreed with King’s attorney that it happened only one time. He had also told Dr. Battle

that it only happened one time and had told Kerry Burkley, the program director for the

Children's Advocacy Center, that King had never touched J.B.’s body. But the jury also

heard Dr. Battle testify about J.B.’s reluctance to disclose other instances of sexual abuse

during the medical examination which left Dr. Battle with a sense that J.B. wasn’t telling

her everything. Further, the jury heard from Dr. Carter, a forensic psychologist, who

testified that research showed boys tended to be more humiliated than girls when the

offender was the same sex.

        The jury heard conflicting testimony regarding the number of times that King’s

penis contacted J.B.’s anus. But as our standard of review requires, we presume that the

factfinder resolved any conflicting evidence in favor of the verdict, and we defer to that

resolution because the jurors are the exclusive judges of the facts, the credibility of the

witnesses, and the weight to be given to the testimony. See Zuniga v. State, 551 S.W.3d

729, 733 (Tex. Crim. App. 2018). Further, the jury can choose to believe all, some, or none

of the testimony presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex.



King v. State                                                                         Page 5
Crim. App. 1991). Thus, we presume the jury resolved the conflicts in J.B.’s testimony in

favor of the verdict and we defer to that determination.

        Accordingly, the evidence is sufficient to show that at least two instances of sexual

abuse were committed by King against J.B. King’s first issue is overruled.

Acts not in McLennan County

         Count II of the indictment alleges that King committed continuous sexual abuse

against J.B. in McLennan County. King contends in his second issue that the evidence is

insufficient to prove sexual abuse as alleged because the only instance of sexual contact

with J.B.’s anus occurred in Falls County.

        The allegation in an indictment that the offense was committed in a specific county

is a venue allegation, and the State may always allege that the offense was committed in

the county where the prosecution is carried on. See TEX. CODE CRIM. PROC. art. 13.17;

Meraz v. State, 415 S.W.3d 502, 506 (Tex. App.—San Antonio 2013, pet. ref’d). Venue is

not an essential element of the offense charged, need not be proven beyond a reasonable

doubt, and the State's failure to prove venue does not negate the guilt of the accused.

Meraz v. State, 415 S.W.3d at 506.

        But King contends his second issue is not a challenge to venue. Instead, King

argues that because the indictment did not allege conduct occurred in Falls County, he

was not provided notice of the offenses against him; and thus, because the evidence only

established that King had sexual contact with J.B.’s anus in Falls County, not McLennan

County, the evidence is insufficient to support King’s conviction under Count II.




King v. State                                                                          Page 6
        King relies on Parr v. State, 299 S.W.2d 940, 941 (1957) for this proposition, arguing

that, even in prosecutions for continuous sexual abuse of a child, if the State intends to

rely on a special venue provision authorizing prosecution in one county for an offense

committed in another county, the indictment must allege “that the offense was

committed in one county and the prosecution conducted in another.” Id. If not, his

argument continues, the indictment has not fairly informed the defendant of the

offense(s) against which he must defend.

        This part of King’s complaint is about a defect in the indictment, and he has

waived this complaint because he did not object at trial. TEX. CODE CRIM. PROC. art.

1.14(b) ("If the defendant does not object to a defect, error, or irregularity of form or

substance in an indictment or information before the date on which the trial on the merits

commences, he waives and forfeits the right to object to the defect, error, or irregularity

and he may not raise the objection on appeal or in any other postconviction proceeding.");

see also Teal v. State, 230 S.W.3d 172, 182 (Tex. Crim. App. 2007).

        As noted earlier, in a challenge to the legal sufficiency of the evidence, we consider

the entire record in the light most favorable to the verdict to determine whether any

rational trier of fact could have found the defendant guilty of all the essential elements of

the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781,

61 L. Ed. 2d 560 (1979); Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App. 2009). The

"essential elements" of the offense are defined by a hypothetically correct jury charge for

the case. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically

correct jury charge is one that accurately sets out the law, is authorized by the indictment,

King v. State                                                                           Page 7
does not unnecessarily increase the State's burden of proof or unnecessarily restrict the

State's theories of liability, and adequately describes the offense for which the defendant

was tried. Id.

        The location of the predicate sexual acts is not an element of this offense, and the

statute does not require all elements of the offense to be committed in one county. See

TEX. PENAL CODE § 21.02(b); Hinojosa v. State, 555 S.W.3d 262, 267 (Tex. App.—Houston

[1st Dist.] 2018, pet. ref’d); Meraz, 415 S.W.3d at 505. Thus, a jury may consider evidence

of acts of sexual abuse that occur in counties outside the county in which the indictment

alleged the offense was committed. See Hinojosa v. State, 555 S.W.3d at 267-268 (acts of

sexual abuse in another county considered for sufficiency review); Meraz, 415 S.W.3d at

506 (same).

        Since location is not an essential element of the offense and King has not, in this

issue, challenged the sufficiency of the evidence to support any of the essential elements

of the offense for which he was convicted, King’s second issue is overruled.

LIMITING INSTRUCTION

        In his third issue, King contends the trial court erred in refusing to submit his

proposed limiting instruction for alleged extraneous conduct committed in Falls County.

Specifically, King contends that because the indictment alleged the offense was

committed in McLennan County, any reference to conduct committed in Falls County

was extraneous offense conduct and subject to a limiting instruction. We disagree with

King.




King v. State                                                                         Page 8
        An extraneous offense is any act of misconduct, whether resulting in prosecution

or not, that is not shown in the charging papers. Manning v. State, 114 S.W.3d 922, 926

(Tex. Crim. App. 2003) (citing Rankin v. State, 953 S.W.2d 740, 741 (Tex. Crim. App. 1996)).

A defendant is entitled to limiting instructions on the use of extraneous offenses during

the guilt phase of the trial only if he timely and properly requests those instructions when

the evidence is first introduced. See TEX. R. EVID. 105; Delgado v. State, 235 S.W.3d 244, 253

(Tex. Crim. App. 2007); Hammock v. State, 46 S.W.3d 889, 894 (Tex. Crim. App. 2001); accord

Rankin v. State, 974 S.W.2d 707, 713 (Tex. Crim. App. 1996) (op. on orig. submission).

        The indictment alleged four different acts of sexual abuse in Count I and two

different acts of sexual abuse in Count II of the indictment. The State asserted in a pretrial

hearing that it was not going to elicit conduct outside the conduct alleged in the

indictment. During the hearing, King requested the trial court give the following limiting

instruction prior to the testimony of each child victim:

              Members of the jury, during the following testimony, you may hear
        evidence that the Defendant committed acts of sexual misconduct or
        misconduct involving an assault committed against a witness who is one of
        the complainants named in the indictment and that such misconduct
        occurred outside of McLennan County, Texas.

               I instruct you that you cannot consider such testimony for any
        purpose, unless you find and believe beyond a reasonable doubt that the
        Defendant committed such misconduct, if any, and even then you may
        consider such evidence only for the limited purpose of showing the
        character, if any, of the Defendant and acts, if any, performed in conformity
        with the character of the Defendant.

               I further instruct you that you may not consider such evidence, if
        any, as evidence of guilt for the offenses charged in the indictment.



King v. State                                                                           Page 9
The trial court declined to give this instruction because the instruction excluded conduct

outside of McLennan County which was part of the charging instrument and the case in

chief. 1

           Section 21.02 of the Texas Penal Code, the continuous sexual abuse statute, creates

a single offense. Render v. State, 316 S.W.3d 846, 857 (Tex. App.—Dallas 2010, pet. ref'd).

It “allows the State to seek one conviction for a series of acts of sexual abuse with evidence

that, during the relevant time period, the offender committed two or more different acts

defined by section 21.02 as means of committing a single criminal offense.” Meraz v. State,

415 S.W.3d 502, 505-06 (Tex. App.—San Antonio 2013, pet. ref’d) (internal quotations and

citations omitted). As noted in Issue Two, the location of the sexual acts is not an element

of the offense, and the statute does not require all elements of the offense to be committed

in one county. See TEX. PENAL CODE § 21.02(b); Hinojosa v. State, 555 S.W.3d 262, 267 (Tex.

App.—Houston [1st Dist.] 2018, pet. ref’d); Meraz, 415 S.W.3d at 505. Thus, a jury may

consider evidence of acts of sexual abuse that occur in counties outside the county in

which the indictment alleged the offense was committed. See Hinojosa v. State, 555 S.W.3d

at 267-268 (acts of sexual abuse in another county considered for sufficiency review);


1
 Because the State could not guarantee that the child victims would not spontaneously discuss conduct
not contained in the indictment, the trial court gave a standard extraneous offense limiting instruction:

           You are instructed that if there is any testimony before you in this case regarding
           the Defendant having committed any offenses, if any, other than the offenses
           alleged against him in the indictment in this case, you cannot consider said
           testimony for any purpose unless you find and believe beyond a reasonable doubt
           that the Defendant committed such other offenses, if any were committed, and
           even then you may only consider the same for its bearing on relevant matters,
           including the character of the Defendant and acts performed in conformity with
           the character of the Defendant.

King v. State                                                                                      Page 10
Meraz, 415 S.W.3d at 506 (same).

        Because there is no prohibition to the jury’s consideration of specific acts of sexual

abuse occurring in different counties in order to convict a defendant for continuous

sexual abuse of a young child, the specific acts of sexual abuse which may have occurred

in Falls County are not extraneous offenses. Thus, King was not entitled to the limiting

instruction he requested, and the trial court did not err in refusing to so instruct the jury.

        King’s third issue is overruled.

HEARSAY

        In his fourth issue, King asserts that the trial court abused its discretion by

admitting hearsay evidence from Dr. Soo Battle, a pediatrician and medical adviser and

child sexual abuse examiner at the Advocacy Center. Specifically, King asserts M.K.’s

and J.B.’s medical records from an examination conducted pursuant to allegations of

sexual abuse, which contained detailed statements regarding the alleged perpetrator and

the acts of abuse, were improperly admitted because they did not qualify as statements

for medical diagnosis and treatment.2 We disagree with King.

        We review the trial court's decision to admit or exclude evidence for an abuse of

discretion. Henley v. State, 493 S.W.3d 77, 82-83 (Tex. Crim. App. 2016). The trial court

abuses its discretion when its decision falls outside the zone of reasonable disagreement.

Id. at 83.



2
 To the extent King also complains about the testimony regarding the statements made during the medical
examination, that complaint is not preserved for our review. See TEX. R. APP. P. 33.1. King only objected to
the introduction of the medical records: “…Your Honor. We would like to have a hearing on the
admissibility of the medical reports that were prepared by Dr. Battle.”

King v. State                                                                                       Page 11
        Rule 803(4) provides an exception for statements made for medical diagnosis or

treatment, regardless of whether the declarant is available to testify. TEX. R. EVID. 803(4).

Statements fall under that exception if they are made for, and are reasonably pertinent to,

medical diagnosis or treatment, and if they describe medical history, past or present

symptoms, their inception, or their general cause. Id. For statements to be admissible

under Rule 803(4), the proponent of the evidence must show that (1) the declarant was

aware that the statements were made for the purposes of medical diagnosis or treatment

and that proper diagnosis or treatment depended on the veracity of the statement and (2)

the particular statement offered is also "pertinent to treatment;" that is, it was reasonable

for the health care provider to rely on the particular information in treating the declarant.

See Taylor v. State, 268 S.W.3d 571, 589, 591 (Tex. Crim. App. 2008); Prieto v. State, 337

S.W.3d 918, 921 (Tex. App.—Amarillo 2011, pet. ref’d); Mbugua v. State, 312 S.W.3d 657,

670-71 (Tex. App.—Houston [1st Dist.] 2009, pet. ref'd). 3

        Here, Dr. Battle testified outside the presence of the jury that medical exams are

performed with allegations of sexual contact or penetration, even if it is months or years

after the abuse occurred.           That decision is made in consultation with the police



3 Relying on Garcia v. State, 126 S.W.3d 921 (Tex. Crim. App. 2004), King contends an extra element is
necessary: that the child declarant must be the one seeking diagnosis or treatment, and that in this case,
neither M.K. nor J.B. sought out the examinations; the police did. Thus, his argument continues, the
statements should have been excluded. We disagree with King. In Garcia, the State was attempting to
introduce a hearsay statement made by an adult victim to a women’s shelter employee as an exception
under Rule 803(4). See Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004). The victim did not go to
the shelter or make her statement for the purpose of medical diagnosis, and it was excluded. Even if this
extra element is required, the factual scenario in Garcia is not similar to this case. Here, M.K. and J.B. did
not go to the advocacy center for any reason other than for the purpose of medical diagnosis. Simply
because the police department, CPS, and Dr. Battle made the decision to conduct the examinations does
not mean, as King argues, that the children were not seeking a medical diagnosis.

King v. State                                                                                        Page 12
department, CPS, and Dr. Battle. In those kind of cases, a medical exam would probably

be performed at the Advocacy Center.

        Dr. Battle performed medical examinations on M.K. and J.B. at the Advocacy

Center on September 18, 2017, which was less than a month after the children were

removed from the home and a little over two months after the last incidents of abuse.

Routinely, as a part of the examination, a medical history is taken which typically

involves discussion of the allegations. Dr. Battle does not review reports of the alleged

abuse before she performs the medical exam. Based on what the child tells her about the

abuse during the medical history, Dr. Battle looks for specific things during the

examination. What she is told by the child directs her diagnosis or treatment of the child.

        Before the jury, Dr. Battle testified that when the child and parent or guardian first

arrive, they fill out a medical history questionnaire. After she explains the process of the

exam, she talks to the child by themselves about their history, medical concerns, and why

they are there. When starting to obtain the medical history from M.K., Dr. Battle said she

explained the importance of being truthful, and M.K. demonstrated that she understood

the difference between truth and a lie. Dr. Battle also explained that her questions would

be for the purposes of medical evaluation and treatment and to make sure that M.K.’s

body was healthy. Dr. Battle agreed that she went through the same steps with J.B. and

his examination as she did with the examination of M.K. and that J.B. said he would tell

the truth.

        Based on this testimony, the trial court could have found that M.K. and J.B. were

aware their statements were made for the purposes of medical diagnosis or treatment

King v. State                                                                          Page 13
and that proper diagnosis or treatment depended on the veracity of those statements and

it was also reasonable for Dr. Battle to rely on the particular information in treating the

children. Accordingly, the trial court did not abuse its discretion in admitting the records

over King’s hearsay objection, and King’s fourth issue is overruled.

FACTUAL SUFFICIENCY

        In his fifth issue, King contends this Court should reinstate a factual sufficiency

review and find that the evidence was factually insufficient to support his conviction.

The Texas Court of Criminal Appeals, in Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010), abandoned the factual-sufficiency standard of review in criminal cases.

Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010). Although Brooks was a

plurality opinion, the Court of Criminal Appeals has consistently recognized that it

abolished a factual sufficiency review in criminal convictions. See Butcher v. State, 454

S.W.3d 13, 20 (Tex. Crim. App. 2015) (“Affirmative defenses may be evaluated for legal

and factual sufficiency, even after this Court handed down its opinion in Brooks v. State,

323 S.W.3d 893 (Tex. Crim. App. 2010), which abolished factual-sufficiency review as it applies

to criminal convictions.”) (emphasis added); Martinez v. State, 327 S.W.3d 727, 730 (Tex.

Crim. App. 2010) (“[A]ppellant's factual-sufficiency point of error is ultimately premised

on our decision in Clewis v. State,…, in which we established "the proper standard of

review for factual sufficiency of the elements of the offense," and we overruled Clewis in

Brooks v. State,….”) (emphasis added). Further, this Court has previously considered and

rejected arguments such as those presented by King. See e.g. Steggall v. State, No. 10-17-

00017-CR, 2018 Tex. App. LEXIS 6228, at *1-2 (Tex. App.—Waco Aug. 8, 2018, pet. ref’d)

King v. State                                                                           Page 14
(not designated for publication); Wilkins v. State, No. 10-16-00233-CR, 2018 Tex. App.

LEXIS 1575 at *8 (Tex. App.—Waco Feb. 28, 2018, pet. ref’d) (not designated for

publication). We are not persuaded to resurrect a factual sufficiency review of the

evidence in this proceeding. King’s fifth issue is overruled.

CONCLUSION

        Having overruled each issue raised by King on appeal, we affirm the trial court’s

judgments.


                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Scoggins 4
Affirmed
Opinion delivered and filed April 21, 2021
Do not publish
[CRPM]




4
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

King v. State                                                                                 Page 15